t c summary opinion united_states tax_court regina felton pc petitioner v commissioner of internal revenue respondent docket no 14333-05s filed date regina felton an officer for petitioner diana hinton for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for and the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies in petitioner’s federal_income_tax for the year sec_2001 and sec_2002 in the amounts of dollar_figure and dollar_figure respectively respondent also determined an addition to petitioner’s federal_income_tax for under sec_6651 petitioner timely filed a petition with the court the issues for decision are whether petitioner is a qualified_personal_service_corporation subject_to a flat_tax rate and whether petitioner is liable for the additions to tax under sec_6651 background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ oral stipulations at trial and accompanying exhibits at the time the petition was filed petitioner’s principal_place_of_business was brooklyn new york regina felton ms felton is an attorney who has been engaged in the practice of law since in ms felton the notice_of_deficiency determined an addition_to_tax for under sec_6651 of dollar_figure however this appears to comprise dollar_figure allocable to sec_6651 failure_to_file and dollar_figure allocable to sec_6651 failure to pay because the sec_6651 addition was not determined in the notice_of_deficiency and is not properly before the court we decide only the issue of the addition_to_tax imposed under sec_6651 incorporated petitioner as a new york professional_corporation since petitioner’s incorporation ms felton has been its sole shareholder holding percent of the corporation’s shares at all relevant times the sole activity engaged in by petitioner was the rendering of legal services since ms felton has been petitioner’s sole practitioner providing those services petitioner employs a minimal secretarial and or clerical staff since petitioner’s certified_public_accountant raymond saylor mr saylor has prepared petitioner’s corporate_income_tax returns for the years in issue mr saylor calculated petitioner’s tax based on the graduated_tax rate for corporations under sec_11 in addition mr saylor prepared a form_7004 application_for automatic_extension of time to file corporation income_tax return extension request for petitioner’s calendar_year income_tax return and delivered attorneys are not permitted to incorporate as traditional corporations under new york state law see n y jud law sec mckinney see also in re co-operative law co n e n y rather to incorporate a law firm the professional_corporation provisions must be followed see n y bus corp law sec_1503 mckinney sec_11 imposes a tax on the taxable_income of every corporation as follows a percent of so much of the taxable_income as does not exceed dollar_figure b percent of so much of the taxable_income as exceeds dollar_figure but does not exceed dollar_figure c percent of so much of the taxable_income as exceeds dollar_figure but does not exceed dollar_figure and d percent of so much of the taxable_income as exceeds dollar_figure it to ms felton instructing her to sign it and mail it to the internal_revenue_service the irs never received it petitioner filed its form_1120 u s_corporation income_tax return for the calendar_year on date in the notice_of_deficiency respondent determined that regina felton pc is a qualified_personal_service_corporation subject_to a special flat income_tax rate of percent petitioner filed a petition with the court challenging respondent’s determination stating i operate a law office as a sole practitioner for the year sec_2001 and sec_2002 it is alleged my taxes were calculated improperly the revenue_agent advised that pursuant to sec_448 sec_11 and sec_3121 the company should pay a flat_tax of my accountant disagrees the recalculation of the tax under the flat_tax causes a substantial increase in tax on diminimus sic gross_income discussion for the reasons discussed below we agree with respondent and decide that petitioner is a qualified_personal_service_corporation under sec_448 and is therefore responsible for the income_tax deficiencies determined by respondent for the calendar_year sec_2001 and sec_2002 we also decide that petitioner is liable for the sec_6651 addition_to_tax determined by respondent for the late filing of it sec_2002 return a burden_of_proof generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving those determinations wrong rule a 290_us_111 petitioner did not meet this burden and in fact p etitioner has not established the factual allegations in its petition which are material and essential 6_tc_1158 affd 162_f2d_513 10th cir petitioner offered no persuasive evidence to support its claims and refute respondent’s determination see 22_bta_1182 requiring some evidentiary showing because t he adequate presentation of pertinent facts is the burden assumed by the petitioner and a decision favorable to its contentions can not rest on assumption or speculation it must rest on facts affd 63_f2d_1023 6th cir petitioner’s self-serving assertions are insufficient see 87_tc_74 stating we are not required to accept the self-serving testimony of petitioner as gospel petitioner failed to meet its burden_of_proof and consequently the court must side with respondent the burden_of_proof may under certain circumstances shift to the commissioner under sec_7491 if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s income_tax_liability see 116_tc_438 the burden_of_proof is not shifted to respondent in this case because inter alia petitioner neither alleged that sec_7491 is applicable nor introduced any credible_evidence with respect to any factual issue relevant to ascertaining its income_tax_liability see id b qualified_personal_service_corporation respondent contends that petitioner is not eligible for the graduated income_tax rates under sec_11 because it is a qualified personal corporation pursuant to sec_448 and is instead subject_to a flat 35-percent tax_rate under sec_11 in support of this contention respondent argues that ms felton petitioner’s sole shareholder is an employee of the corporation petitioner however contends that ms felton does not consider herself to be petitioner’s employee and therefore petitioner is not a qualified_personal_service_corporation under sec_448 we agree with respondent sec_11 generally imposes a tax on the income of a corporation at a graduated rate however qualified personal_service_corporations are taxed at a flat 35-percent tax_rate sec_11 sec_448 defines a qualified_personal_service_corporation as any corporation a substantially_all of the activities of which involve the performance of services in the fields of health law engineering architecture accounting actuarial science performing arts or consulting and b substantially_all of the stock of which by value is held directly by-- i employees performing services for such corporation in connection with the activities involving a field referred to in subparagraph a ii retired employees who had performed such services for such corporation iii the estate of any individual described in clause i or ii or iv any other person who acquired such stock by reason of the death of an individual described in clause i or ii to be a qualified_personal_service_corporation a corporation must satisfy two tests under the regulations the function test and the ownership test sec_1_448-1t and temporary income_tax regs fed reg date as amended by t d fed reg date and t d fed reg date there is no dispute here that the function test was satisfied because petitioner’s sole activity was the performance of services in the field of law see sec_1_448-1t temporary income_tax regs fed reg date as amended by t d fed reg date and t d fed reg date instead at the center of this dispute is whether petitioner satisfied the ownership test the ownership test requires that substantially_all of the corporation’s stock is held directly by employees performing the corporation’s services here in the field of law sec_448 sec_1_448-1t temporary income_tax the function test requires that percent or more of corporate employees’ time be spent on providing services in one of the enumerated fields which include law see sec_1 1t e temporary income_tax regs fed reg date as amended by t d fed reg date and t d fed reg date regs supra petitioner contends that it did not satisfy the ownership test because all of its stock was held by a nonemployee ms felton that said petitioner has done nothing to convince us that ms felton is anything other than an employee sec_448 does not adequately define the term employee but as a general_rule when congress has used the term without defining it we have concluded that congress intended to describe the conventional relationship as understood by common_law see eg 503_us_318 likewise both the court and the commissioner have adopted common-law rules to distinguish employees from independent contractors see weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir revrul_87_41 1987_1_cb_296 see also nationwide mut ins co v darden supra pincite the primary feature in this analysis is control_over the manner and means by which an employee performs his or her services see revrul_87_41 supra see also 538_us_440 describing the element of control as the principal guidepost ron lykins inc v commissioner tcmemo_2006_35 sec_1_448-1t temporary income_tax regs supra does contain a definition of employee but it does not appear to be helpful in these circumstances as the sole stockholder and owner of petitioner ms felton controlled the business and controlled which clients to represent she also had control_over how that representation was undertaken indeed it was ms felton petitioner’s only attorney that performed all of petitioner’s legal services common experience under these facts tells us that petitioner and ms felton were one and the same for purposes of control in addition it is important to note that some internal_revenue_code provisions include the officers of a corporation in their definition of employee see eg sec_3121 providing that an officer of a corporation is an employee for employment_tax purposes when asked ms felton testified that she does not call herself an officer the court however takes judicial_notice of the fact that the new york department of state division of corporations’ web site lists regina felton as petitioner’s chairman or chief_executive_officer see http appsext5 dos state ny us corp_public see also fed r evid petitioner was asked by the court to provide a copy of its original application_for incorporation petitioner did not do so under new york state law certificates of incorporation for professional corporations must list the names of the corporation’s shareholders officers and directors n y bus corp law sec_1503 mckinney the rule is well established that the failure of a party to introduce evidence within his possession and which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable wichita terminal elevator co v commissioner t c pincite under wichita terminal the assumption must be that the incorporation documents would contradict ms felton’s testimony balanced against ms felton’s unsupported assertions see tokarski v commissioner t c pincite are the facts in this case establishing that ms felton is the corporate petitioner’s sole shareholder she is the sole attorney performing all of the petitioner law firm’s legal services ms felton is also presumed to be the sole officer and or director of the corporation it is the opinion of the court that ms felton is petitioner’s employee for the purpose of the instant analysis therefore because all of petitioner’s stock was held directly by its employee ms felton petitioner also satisfied when all of the issued and outstanding_stock of the corporation is owned by one person such person may hold all or any combination of offices n y bus corp law sec mckinney aside from ms felton’s being listed with the new york secretary of state as petitioner’s chairman or chief_executive_officer new york state law requires that all officers and directors of a professional_service_corporation be authorized to engage in the practice of the profession which such corporation is authorized to practice and is either a shareholder or engaged in the practice of his profession in such corporation n y bus corp law sec mckinney ms felton is petitioner’s sole shareholder and she testified that she is the only attorney who performed legal services for petitioner none of the clerical or secretarial staff employed by petitioner is authorized under new york state law to be an officer or director of the corporation the ownership test see sec_448 sec_1 1t e i a temporary income_tax regs fed reg date as amended by t d fed reg date and t d fed reg date accordingly we hold that petitioner is a qualified_personal_service_corporation under sec_448 and is subject_to the flat 35-percent tax_rate for the years in issue c addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return by its due_date sec_6651 the addition equal sec_5 percent for each month or fraction thereof that the return is late not to exceed percent id respondent bears the burden of production with respect to the addition_to_tax see sec_7491 see also eg 118_tc_358 116_tc_438 respondent has met his burden in the absence of an extension the last date for petitioner to file its calendar_year return was date sec_6072 sec_7503 ms felton claims to have filed an extension request but petitioner has been unable to produce any evidence that such a request was sent to the irs instead of a retained copy ms felton proffered a simulated copy of the extension request filled out on or about date to demonstrate what petitioner’s extension request would have looked like had one been submitted in assuming arguendo that petitioner had timely submitted an extension request an extension would have given petitioner until date to file it sec_2002 return sec_6081 sec_1_6081-3 income_tax regs petitioner’ sec_2002 return was not filed however until date the return was still late the only bearing an extension would have had on the instant case would be in the calculation of the addition_to_tax because we are unpersuaded that a request for an extension of time to file the return was properly sought we need not consider a recalculation of the addition_to_tax under sec_6651 a failure_to_file a tax_return on the date prescribed leads to a mandatory penalty unless the taxpayer shows that such failure was due to reasonable_cause and not due to willful neglect 114_f3d_366 2d cir a showing of reasonable_cause requires taxpayers to demonstrate they exercised ordinary business care and prudence but were nevertheless unable to file the return within the prescribed time 469_us_241 sec_301_6651-1 proced admin regs in its posttrial memorandum petitioner contends that the late filing of its return is attributable to the date death of ms felton’s mother after a long illness a taxpayer may have reasonable_cause for failure to timely file a return where the taxpayer or a member of the taxpayer’s family experiences an illness or incapacity that prevents the taxpayer from filing his or her return see eg hobson v commissioner tcmemo_1996_272 reasonable_cause was found where taxpayers cared for a seriously ill child and an invalid parent and taxpayer husband’s job forced taxpayers to live apart for part of the year tabbi v commissioner tcmemo_1995_463 reasonable_cause was found where taxpayers’ son had heart surgery and taxpayers spent months continuously in the hospital with him and taxpayers filed their return months after their son’s death in contrast a taxpayer generally does not have reasonable_cause for his or her failure to timely file a return where the taxpayer’s illness does not prevent the taxpayer from filing his or her return see eg watts v commissioner tcmemo_1999_416 reasonable_cause was not found where although taxpayer’s mother and daughter were both ill and taxpayer frequently took them to see doctors taxpayer also performed extensive architectural services in taxpayer’s business wright v commissioner tcmemo_1998_224 reasonable_cause was not found where the taxpayer had capacity to attend to matters other than filing tax returns despite his mother’s traumatic disappearance and death and the taxpayer’s failure_to_file returns continued beyond the duration of these events affd without published opinion 173_f3d_848 2d cir although the court sympathizes with ms felton for the loss of her mother petitioner clearly filed its return beyond the duration of the illness and incapacity and in the instant case petitioner provided no information demonstrating the extent to which ms felton’s family loss prevented the corporation from filing its return see tokarski v commissioner t c pincite on the basis of the record before us we therefore conclude that petitioner did not demonstrate that its failure to timely file a return was due to reasonable_cause and not willful neglect see sec_301_6651-1 proced admin regs sec_1_6161-1 income_tax regs accordingly petitioner is liable for the addition_to_tax under sec_6651 for conclusion we have considered all of the other arguments made by petitioner and to the extent that we have not specifically addressed them we conclude that they are without merit reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issues decision will be entered for respondent as to the deficiencies in tax and the addition_to_tax under sec_6651 for in the amount of dollar_figure
